DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-7 are currently pending.  Claims 1-3 and 5-7 have been elected without traverse in the response filed on 10/14/2021.  This office action is the first office action on the merits of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1 and 5 the claims recites “a styrene unit” which renders the claim indefinite because one of ordinary skill in the art at the time of filling would understand “a styrene unit” to be a unit made by polymerizing the styrene compound particularly given the indication of “a methyl methacrylate unit” which indicates a unit made only from a single compound. However applicant’s specification while not giving a definition of “a styrene unit” gives that example of the styrene unit can include substituted styrene units. As such one of ordinary skill in the art would not be clear on what the boundaries of the claimed “styrene unit” is rendering the claims indefinite. 
Claims 2-3 and 6-7 are rejected as being dependent form a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yoshida (Yoshida et al, “Chain-End Functionalization with Saccharide for 10 nm Microphase Separation: “Classical” PS-b-PMMA versus PS-b-PMMA-Saccharide” Oct 30 2018 Macromolecules 51 8870-8877).
Concerning claim 1, 5 Yoshida has teaches a block copolymer having a structure of (pg 8870 scheme 1)

    PNG
    media_image1.png
    109
    179
    media_image1.png
    Greyscale

This corresponds to the claimed block copolymer having the indicated terminal structure where Reo is a hydrocarbon group containing a hetero atom of nitrogen, and Re1 is hydrogen.  This polymer structure would be present in a resin composition. 

It should be noted that the indicate of “a hydrocarbon group containing a hetero atom” is interpreted as a group that comprises carbon and hydrogen, to give the hydrocarbon group, and which further must include at least one heteroatom given the open nature of the transitional phrase containing. 
Concerning claim 2 and 6 the polymer structure indicated above (pg 8870 scheme 1)

    PNG
    media_image1.png
    109
    179
    media_image1.png
    Greyscale

Gives the claimed structure where Ye01 is an alkylene group having from 1 to 5 carbon atoms and where Re01 is a CH2N3 group which corresponds to a hydrocarbon group containing a heteroatom. 
As such the resin composition and polymer structure of Yoshida meets the claimed limitations. 

5.	Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Yoshida (K. Yoshida et al.; Proceeding of the Society of Polymer Science, The Society of Polymer Science, Japan, Vol 67, No 2. 2018; listed on IDS filed on 05/19/2020 all citations refer to the English language translation provided by applicant on 05/19/2020 unless otherwise stated). .
Concerning claims 1 and 5 K. Yoshida teaches a resin composition and a polymer which includes a polystyrene block polymethylmethacrylate copolymer with is subjected to terminal selected transesterification (pg 1 lines 28-32).  Tin particular K. Yoshida teaches that the methyl ester of the terminal MMA unite was selectively converted to azidohexyl ester (pg 1 lines 45-50). This polymer is indicated to have the structure (original Japanese document pg 1 Scheme)

    PNG
    media_image2.png
    56
    130
    media_image2.png
    Greyscale

Which would indicate that the azidohexyl ester would result in the claimed terminal unit. The aziodohexyl ester would correspond to the claims Reo which is a hydrocarbon containing a hetero atom.  
K. Yoshida does indicate microphase separation of block copolymers (pg 1 lines 15-20), which would indicate that the block copolymer of K. Yoshida would be “for forming a phase-separated structure”. Additionally this limitation is an intended use of the composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II. 
It should also be noticed that K. Yoshida specifically teaches the polymer structure having all of the claimed components in the claimed arrangement and as such would be a composition which is capable of being used for forming a phase separated structure and as such would meet the claimed limitations. 
Concerning claims 2 and 6 K. Yoshida teaches that there is a azidohexyl ester group attached to the terminal methyl methacrylate of the PS-b-PMMA block copolymer as is indicated above. This would correspond to the claimed structure where Ye01 is an alkylene group having from 1 to 5 carbon atoms and where Re01 is a CH2N3 group which corresponds to a hydrocarbon group containing a heteroatom. 
As such the resin composition and polymer structure of K. Yoshida meets the claimed limitations. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
6.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Matyjaszewski (US 5,789,487) in view of Ogura (Ogura, Yusuke et al, “Terminal-selective Transesterification of Chlorine-Capped Poly (Methyl Methacrylate)s: A Modular Approach to Telechelic and Pinpoint-Functionalized Polymers” April 4, 2016, Journal of the American Chemical Society, 138, pg 5012-5015) as is evidenced by Cheng (US 2015/0329664 A1).
Concerning claims 1 Matyjaszewski teaches that there is a need for a method to prepare block or graft copolymers with well defined lengths and or a number of blocks or grafts that can be tailor made (column 4 lines 60-65). Matyjaszewski further teaches the making of polystyrene block poly methyl methacrylate which is terminated with chlorine having a structure of  PSt-b-PMMA-Cl (Column 29 lines 20-40 and Table 5 example 4). 
Matyjaszewski does not teaches the presence of the claimed structure of e1 at the end of the methyl methacrylate block. 
Ogura is drawn to functionalization of terminal capped poly methyl methacrylates (pg 5012 column 2 paragraph 2) and teaches a terminal selective transesterification reaction scheme of  ( pg 5012 column 2 Scheme 1)

    PNG
    media_image3.png
    266
    389
    media_image3.png
    Greyscale
. 
The use of ROH compounds having hetero atoms in the R groups such as 4,4,5,5,5 pentafluoro-1-pentanol, 8-dimethylamino-1-octanol and 1,12 dodecanediol would result in a terminal group having the claimed structure including a Reo group which is a hydrocarbon group containing a heteroatom (pg 5014 Table 1 entry 11, 15-16 and Figure 2 part d).  While the scheme indicated above indicates that both terminals of the PMMA polymer are transesterified Ogura particularly teaches that this terminal transesterification is useful for precision functionalization of macromolecular compounds to create unique and selective function there of allowing for selective modification of target segments  (pg 5012 column 1 paragraph 1) and in particular useful for making pinpoint functionalized polymers ( pg 5015 column 1 paragraph 1) and pinpoint functionalized block copolymers are indicated to be useful for possible applications such as microphase separated materials and core shell nanocapsules (pg 5014 column 2 paragraph 2), 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the Pst-b-PMMA-Cl block copolymer of Matyjaszewski by the method indicated by Ogura to provide the claimed terminal group having the claimed structure e1 with a hydrocarbon having a hetero atom because Ogura indicates that these terminal groups including heteroatoms are useful for tailor made precision functionalization and pinpoint functionalization polymers and block copolymer and Matyjaszewski teaches that the tailor making of well defined blocks or grafts in copolymers is desired. 
Matyjaszewski in view of Ogura does not specifically teach that the resin composition comprising this polymer is “for forming a phase-separated structure”. However this limitation is an intended use of the composition. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02.II. 
Cheng teaches that Ps-b-PMMA is the most widely used block copolymer form  directed self assembly where two or three polymer blocks can phase separate into ordered nanoscopic arrays of spheres, cylinder, glyroids and lamellae (paragraph 0003). This provides evidence that the resin composition of Matyjaszewski in view of Ogura would  be for forming a phase separated structure as Matyjaszewski already teaches a PS-b-PMMA polymer which by the interaction of the Polystyrene block and the polymethylmethacrylate block would be useful “for forming a phase separated structure” as is evidenced by Cheng. 
It should also be noticed that Matyjaszewski in view of Ogura would teach the polymer structure having all of the claimed components in the claimed arrangement and as such would be a composition which is capable of being used for forming a phase separated structure and as such would meet the claimed limitations. 
Concerning claim 2 Matyjaszewski in view of Ogura teaches the composition of claim 1 as is indicated above. Ogura further teaches that that useful alcohols which can be used to give a terminal group having a heteroatom include 4,4,5,5,5 pentafluoro-1-pentanol, 8-dimethylamino-1-octanol and eo group which is a hydrocarbon group containing a heteroatom (pg 5014 Table 1 entry 11, 15-16 and Figure 2 part d).   All of these alcohols would result in a terminal group that has an alkylene group attached to a hydrocarbon group having a hetero atom. 1,12 dodecanediol would result in a C10 alkylene group attached to a CH2COH hydrocarbon group having a hetero atom. As such the use of the heteroatom containing terminal group indicated by Ogura in the combination of Matyjaszewski in view of Ogura would result in the claimed structure. 
Concerning claim 3 Matyjaszewski does not particularly indicate the claimed number average molecular weight of the copolymer and the example of the PSt-b-PMMA-Cl copolymer does not fit within the claimed range. 
However Matyjaszewski teaches as is indicated above the need for a method to prepare block copolymer with well defined lengths which can be tailor made and also a need for controlled polymerization of polar monomers (column 4 lines 60-65). The atom transfer radical polymerization method is indicated to be useful monomers such as styrene, acrylate and methacrylate esters of C1-C20 alcohols (which would include methyl methacrylate) and acrylonitrile (column 9 lines 5-15). For examples of acrylonitrile Matyjaszewski teaches Mn value of the formed polymer which can range from 13900 to 61900 (Column 25 Table 1), which would indicate that the atom transfer radical polymerization method is capable of making polymers have Mn values which are overlapping with the claimed range of from 20,000 to 60,000. This is particularly the case because acrylonitrile is in indicated by Matyjaszewski to be an alternative monomer to the styrene and Methyl methacrylate monomers which are used to make the exemplary PSt-b-PMMA-Cl block copolymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I
because Matyjaszewski teaches that the method which is used to make the exemplary PSt-b-PMMA-Cl polymer is capable of making polymers which have overlapping ranges with the claimed ranges and Matyjaszewski also indicates that it is important to be able to prepare block copolymers with well-defined and tailored lengths. 

7.	Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyjaszewski (US 5,789,487) in view of Ogura (Ogura, Yusuke et al, “Terminal-selective Transesterification of Chlorine-Capped Poly (Methyl Methacrylate)s: A Modular Approach to Telechelic and Pinpoint-Functionalized Polymers” April 4, 2016, Journal of the American Chemical Society, 138, pg 5012-5015)
Concerning claims 5 Matyjaszewski teaches that there is a need for a method to prepare block or graft copolymers with well defined lengths and or a number of blocks or grafts that can be tailor made (column 4 lines 60-65). Matyjaszewski further teaches the making of polystyrene block poly methyl methacrylate which is terminated with chlorine having a structure of  PSt-b-PMMA-Cl (Column 29 lines 20-40 and Table 5 example 4). 
Matyjaszewski does not teaches the presence of the claimed structure of e1 at the end of the methyl methacrylate block. 
Ogura is drawn to functionalization of terminal capped poly methyl methacrylates (pg 5012 column 2 paragraph 2) and teaches a terminal selective transesterification reaction scheme of  ( pg 5012 column 2 Scheme 1)

    PNG
    media_image3.png
    266
    389
    media_image3.png
    Greyscale
. 
The use of ROH compounds having hetero atoms in the R groups such as 4,4,5,5,5 pentafluoro-1-pentanol, 8-dimethylamino-1-octanol and 1,12 dodecanediol would result in a terminal group having the claimed structure including a Reo group which is a hydrocarbon group containing a heteroatom (pg 5014 Table 1 entry 11, 15-16 and Figure 2 part d).  While the scheme indicated above indicates that both terminals of the PMMA polymer are transesterified Ogura particularly teaches that this terminal transesterification is useful for precision functionalization of macromolecular compounds to create unique and selective function there of allowing for selective modification of target segments  (pg 5012 column 1 paragraph 1) and in particular useful for making pinpoint functionalized polymers ( pg 5015 column 1 paragraph 1) and pinpoint functionalized block copolymers are indicated to be useful for possible applications such as microphase separated materials and core shell nanocapsules (pg 5014 column 2 paragraph 2), 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the Pst-b-PMMA-Cl block copolymer of Matyjaszewski by the method indicated by Ogura to provide the claimed terminal group having the claimed structure e1 with a hydrocarbon having a hetero atom because Ogura indicates that these terminal groups including heteroatoms are useful for tailor made precision functionalization and pinpoint functionalization polymers and block copolymer and Matyjaszewski teaches that the tailor making of well defined blocks or grafts in copolymers is desired. 
Concerning claim 6 Matyjaszewski in view of Ogura teaches the composition of claim 1 as is indicated above. Ogura further teaches that that useful alcohols which can be used to give a terminal group having a heteroatom include 4,4,5,5,5 pentafluoro-1-pentanol, 8-dimethylamino-1-octanol and 1,12 dodecanediol would result in a terminal group having the claimed structure including a Reo group which is a hydrocarbon group containing a heteroatom (pg 5014 Table 1 entry 11, 15-16 and Figure 2 part d).   All of these alchohols would result in a terminal group that has an alkylene group attached to a hydrocarbon group having a hetero atom. 1,12 dodecanediol would result in a C10 alkylene group attached to a CH2COH hydrocarbon group having a hetero atom. As such the use of the heteroatom containing terminal group indicated by Ogura in the combination of Matyjaszewski in view of Ogura would result in the claimed structure. 
Concerning claim 7 Matyjaszewski does not particularly indicate the claimed number average molecular weight of the copolymer and the example of the PSt-b-PMMA-Cl copolymer does not fit within the claimed range. 
However Matyjaszewski teaches as is indicated above the need for a method to prepare block copolymer with well defined lengths which can be tailor made and also a need for controlled polymerization of polar monomers (column 4 lines 60-65). The atom transfer radical polymerization method is indicated to be useful monomers such as styrene, acrylate and methacrylate esters of C1-C20 alcohols (which would include methyl methacrylate) and acrylonitrile (column 9 lines 5-15). For examples of acrylonitrile Matyjaszewski teaches Mn value of the formed polymer which can range from 13900 to 61900 (Column 25 Table 1), which would indicate that the atom transfer radical polymerization method is capable of making polymers have Mn values which are overlapping with the claimed range of from 20,000 to 60,000. This is particularly the case because acrylonitrile is in indicated by Matyjaszewski 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the block copolymer of Matyjaszewski in view of Ogura to have a Mn value within the claimed range because Matyjaszewski teaches that the method which is used to make the exemplary PSt-b-PMMA-Cl polymer is capable of making polymers which have overlapping ranges with the claimed ranges and Matyjaszewski also indicates that it is important to be able to prepare block copolymers with well-defined and tailored lengths. 

8.	Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Yoshida et al, “Chain-End Functionalization with Saccharide for 10 nm Microphase Separation: “Classical” PS-b-PMMA versus PS-b-PMMA-Saccharide” 2018 Macromolecules 51 8870-8877) as applied to claims 1 and 5 above, and further in view of Kim (US 2014/0335324 A1).
Concerning claims 3 and 7 Yoshida teaches the resin composition having claimed block copolymer with the indicated terminal group as is indicated in the discussion of claims 1 and 5 above. 
Yoshida further teaches that the polymer that this polymer can be used to make a phase separated structure (abstract) indicating that the resin composition including this polymer would be for forming a phase separated structure. 
Yoshida does not specifically teach the claimed number average molecular weight of the block copolymer. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the number average molecular weight of the exemplary polymer of Yoshida to have the claimed number average molecular weight as taught by the overlapping range of Kim for the purpose of providing useful number average molecular weight polymers for phase separation which is the purpose of the polymer of Yoshida.  
9.	Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. Yoshida (K. Yoshida et al.; Proceeding of the Society of Polymer Science, The Society of Polymer Science, Japan, Vol 67, No 2. 2018; listed on IDS filed on 05/19/2020 all citations refer to the English language translation provided by applicant on 05/19/2020 unless otherwise stated)as applied to claims 1 and 5 above, and further in view of Kim (US 2014/0335324 A1).
Concerning claims 3 and 7 K. Yoshida teaches the resin composition having claimed block copolymer with the indicated terminal group as is indicated in the discussion of claims 1 and 5 above. 
K. Yoshida does indicate microphase separation of block copolymers (pg 1 lines 15-20), which would indicate that the block copolymer of K. Yoshida would be “for forming a phase-separated structure”.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEPE 2144.05.I
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the number average molecular weight of the exemplary polymer of K.Yoshida to have the claimed number average molecular weight as taught by the overlapping range of Kim for the purpose of providing useful number average molecular weight polymers for phase separation which is the purpose of the polymer of K.Yoshida.  

Conclusion
10.	 Claims 1-3 and 5-7 are rejected. No claims are currently pending. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763